323 S.W.3d 64 (2010)
CITY OF DARDENNE PRAIRIE, Plaintiff/Respondent,
v.
CORA BOPP LIMITED PARTNERSHIP et al., Defendants/Appellants.
No. ED 93590.
Missouri Court of Appeals, Eastern District, Division Five.
September 7, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 13, 2010.
Application for Transfer Denied November 16, 2010.
Patricia Harrison, Kevin M. O'Keefe, Stephanie E. Karr, Co-Counsel, Clayton, MO, for Appellant.
David Taylor Hamilton, Nicholas Komoroski, Hazelwood & Weber, St. Charles, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.
Prior report: 2009 WL 6408586.


*65 ORDER

PER CURIAM.
The City of O'Fallon appeals from the trial court's judgment entered upon a consent judgment between the City of Dardenne Prairie and the Cora Bopp Limited Partnership (the Partnership) involving the determination of competing annexation claims over property owned by the Partnership.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).